 


113 HR 2065 IH: Safe Housing for Homeless Veterans Act
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2065 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. McKinley (for himself and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require recipients of per diem payments from the Secretary of Veterans Affairs for the provision of services for homeless veterans to comply with codes relevant to operations and level of care provided, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe Housing for Homeless Veterans Act. 
2.Conditions on the award of per diem payments by the Secretary of Veterans Affairs for the provision of housing or services to homeless veterans 
(a)Condition 
(1)In generalParagraph (1) of section 2012(c) of title 38, United States Code, is amended to read as follows: 
 
(1)Except as provided in paragraph (2), a per diem payment may not be provided under this section to a grant recipient or eligible entity unless the entity submits to the Secretary an annual certification, approved or verified by the authority having jurisdiction or a qualified third party, that the building where the entity provides such housing or services is in compliance with codes relevant to the operations and level of care provided, including applicable provisions of the most recently published version of the Life Safety Code or International Building Code and International Fire Code (or such versions of such codes that have been adopted as State or local codes by the jurisdiction in which the project is located), licensing requirements, fire and safety requirements, and any other requirements in the jurisdiction in which the project is located regarding the condition of the structure and the operation of the supportive housing or service center.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to an application for a per diem payment under section 2012 of title 38, United States Code, submitted on or after the date of the enactment of this Act. 
(b)Annual reportSection 2065(b) of title 38, United States Code, is amended— 
(1)by redesignating paragraph (6) as paragraph (7); and 
(2)by inserting after paragraph (5) the following new paragraph (6): 
 
(6)The Secretary’s evaluation of the safety and accessibility of facilities used to provide programs established by grant recipients or eligible entities under section 2011 and 2012 of this title, including the number of such grant recipients or eligible entities who have submitted a certification under section 2012(c)(1).. 
(c)Treatment of current recipientsIn the case of the recipient of a per diem payment under section 2012 of title 38, United States Code, that receives such a payment during the year in which this Act is enacted, the Secretary of Veterans Affairs shall require the recipient to submit the certification required under section 2012(c)(1) of such title, as amended by subsection (a)(1), by not later than two years after the date of the enactment of this Act. If the recipient fails to submit such certification by such date, the Secretary may not make any additional per diem payments to the recipient under such section 2012 until the recipient submits such certification. 
 
